


Exhibit 10.31






PZENA INVESTMENT MANAGEMENT, LLC
Amended and Restated 2006 Equity Incentive Plan
Form of Unit-Based Award Agreement for Phantom Class B Units
This UNIT-BASED AWARD Agreement ("Agreement") is made this 19th day of December,
2014 (the "Date of Grant") by and between Pzena Investment Management, LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Company”) and ______________ (the "Grantee").
Whereas, the Grantee's provision of services to the Company is considered by the
Company to be important for its growth; and
Whereas, the Committee has approved a grant of Phantom Class B Units pursuant to
the Pzena Investment Management, LLC Amended and Restated 2006 Equity Incentive
Plan (the "Plan") to the Grantee, according to the terms and conditions hereof;
Now, Therefore, in consideration of the promises and mutual covenants herein set
forth, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby mutually covenant and agree as follows.
All capitalized terms used but not defined herein shall have the respective
meanings given such terms in the Plan.
Award of Phantom Class B Units
The Company hereby grants to the Grantee _____________ (___) Phantom Class B
Units, subject to all the terms and conditions of this Agreement and all
applicable terms and conditions of the Plan. Each Phantom Class B Unit granted
hereunder shall represent the right to receive one Class B Unit as of the date
on which such Phantom Class B Unit vests in accordance with and subject to
Section 2. The Grantee must execute and return this Agreement to the Company
within thirty (30) days of the Date of Grant.
Until delivery of Class B Units by the Company to the Grantee upon the
satisfaction of the vesting conditions set forth in Section 2 and satisfaction
of the other applicable requirements set forth herein and in the Plan, the
Grantee shall not be a holder of Class B Units in respect of the Grantee’s
Phantom Class B Units.
Vesting and Forfeiture of Phantom Class B Units
All Phantom Class B Units shall be unvested and subject to forfeiture unless and
until they become vested in accordance with this Section 2. Following vesting of
Phantom Class B Units in accordance with the provisions of this Agreement and
the Plan, the Grantee shall hold Class B Units, which are referred to herein as
"Vested Class B Units."
If the Grantee’s employment or other provision of services to the Company
("Service") continues through to the applicable anniversary of the Date of Grant
set forth below (each, a "Vesting Date") and the Grantee has complied with the
Non-Solicitation/Non-Compete covenants contained in




--------------------------------------------------------------------------------




Section 5.07 of the Operating Agreement that are applicable to such Grantee, the
number of Phantom Class B Units set forth opposite such Vesting Date shall vest
and no longer be subject to forfeiture, with any fractions rounded down to the
nearest whole unit except on the final installment.
Vesting Date
Vested Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Upon the date of termination of the Grantee’s Service for any reason during the
Restriction Period, all unvested Phantom Class B Units which have not vested
shall be forfeited by the Grantee without requirement of notice or other action,
for no consideration whatsoever.
For purposes of this Section 2, (a) military or sick leave or other bona fide
leave by the Grantee shall not be deemed a termination, provided that it does
not exceed the longer of ninety (90) days or the period during which the absent
Grantee’s reemployment rights, if any, are guaranteed by statute or by contract.
Additional Award Terms.
1.The Grantee shall have executed the Operating Agreement prior to the delivery
and recognition of the Class B Units upon vesting of the Phantom Class B Units.
2.The Phantom Class B Units awarded pursuant to this Agreement shall not have
the right to receive dividend payments, the right to receive any payments or
benefits in connection with any undistributed




--------------------------------------------------------------------------------




earnings of the Company, any payments or benefits in connection with a Change in
Control of the Company or any other rights applicable to the Class B Units until
vested and delivered in accordance with Section 2 and the other provisions of
this Agreement and the Plan.
4.
Restriction on Transfer

None of the Phantom Class B Units or any beneficial interest therein shall be
sold, transferred, assigned, pledged, encumbered or otherwise disposed of by the
Grantee in any way at any time (including, without limitation, by operation of
law) other than by will or the laws of descent and distribution. Transfers of
Vested Class B Units shall be subject to the Operating Agreement.
5.
Tax Consequences

The Company makes no representation or warranty as to the tax treatment to the
Grantee with respect to Grantee’s receipt of the Phantom Class B Units or the
vesting of the Phantom Class B Units and the delivery of the Vested Class B
Units.
6.
Compliance with Law

6.1.    The Grantee represents and warrants that he is acquiring the Class B
Units of deliverable pursuant to this Agreement his own account for the purpose
of investment and not with a view to, or for sale in connection with, the
distribution of any such Class B Units.
6.2.    The Grantee acknowledges and agrees that neither the Company nor any
agent of the Company shall be under any obligation to recognize any transfer of
any of the Class B Units if, in the opinion of counsel for the Company, such
transfer would result in violation by the Company of any federal or state law
with respect to the offering, issuance or sale of securities.
7.
General Provisions

7.1    This Agreement shall be governed and enforced in accordance with the laws
of the State of New York, without regard to the conflict of laws principles
thereof.


7.2    The Phantom Class B Units are granted pursuant to the Plan, and the
Phantom Class B Units and this Agreement are in all respects governed by the
Plan and subject to all the terms and provisions thereof. By signing this
Agreement, the Grantee acknowledges having received and read a copy of the Plan.
This Agreement and the applicable terms of the Plan embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and thereof, and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Except as set forth in
the Plan, this Agreement may only be modified or amended in writing signed by
the Company and the Grantee.
7.3    The rights and obligations of each party under this Agreement shall inure
to the benefit of and be binding upon such party's heirs, legal representatives,
successors and permitted assigns. The rights and obligations of the Company
under this Agreement shall be assignable by the Company to any one or more
persons or entities without the consent of the Grantee or any other person. The
rights and obligations of any person other than the Company under this Agreement
may only be assigned in accordance with this Agreement and the Plan.
7.4    No consent to or waiver of any breach or default in the performance of
any obligations hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the




--------------------------------------------------------------------------------




performance of any of the same or any other obligations hereunder. Failure on
the part of any party to complain of any act or failure to act of any other
party or to declare any party in default, irrespective of the duration of such
failure, shall not constitute a waiver of rights hereunder and no waiver
hereunder shall be effective unless it is in writing, executed by the party
waiving the breach or default hereunder.
7.5    If any provision of this Agreement shall be held illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other severable provisions of this Agreement.
7.6    The headings in this Agreement are for convenience of identification
only, do not constitute a part hereof, and shall not affect the meaning or
construction hereof.
7.7    The Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
7.8    In case of any dispute hereunder, the parties will submit to the
exclusive jurisdiction and venue of any court of competent jurisdiction sitting
in the county in which the Company's headquarters is located, and will comply
with all requirements necessary to give such court jurisdiction over the parties
and the controversy. EACH PARTY HEREBY WAIVES ANY RIGHT TO A JURY TRIAL AND TO
CLAIM OR RECOVER PUNITIVE DAMAGES. Nothing contained in this Section 7.8 shall
be construed to limit or otherwise interfere in any respect with the authorities
granted the Committee under the Plan, including without limitation, its sole and
exclusive discretion to interpret the Plan and all awards granted thereunder
(including pursuant to this Agreement).
7.9    Nothing contained in this Agreement shall confer upon the Grantee any
right with respect to the continuation of his employment or other association
with the Company, or interfere in any way with the right of the Company, subject
to the terms of the Grantee's separate employment or consulting agreement, if
any, or provision of law or the Company's certificate of formation, as amended
from time to time, at any time to terminate such employment or consulting
agreement or otherwise modify the terms and conditions of the Grantee's
employment or association with the Company.
7.10    This Agreement may be executed in one or more counterparts, each of
which when executed shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.
7.11    Where the context requires, pronouns and modifiers in the masculine,
feminine or neuter gender shall be deemed to refer to or include the other
genders.
In Witness Whereof, the parties have duly executed this Agreement as of the
month, day and year first set forth above.




--------------------------------------------------------------------------------




PZENA INVESTMENT MANAGEMENT, LLC


By:    Pzena Investment Management, Inc.,
its Managing Member




By: ____________________________
Name:
Title:




GRANTEE




________________________________
Name:
Address:


















